UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4118



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LESLIE LEROY THOMPSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. David A. Faber, Chief
District Judge for the Southern District of West Virginia, sitting
by designation. (3:05-cr-00021-WCB)


Submitted:   May 25, 2007                   Decided:   July 10, 2007


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Scott C. Brown, SCOTT C. BROWN LAW OFFICE, Wheeling, West Virginia,
for Appellant. Sharon L. Potter, United States Attorney, Paul T.
Camilletti, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Leslie Leroy Thompson appeals his conviction and 188

month sentence following his guilty plea to one count of employing

a person under 18 years of age in a drug operation, in violation of

21 U.S.C. § 861(a)(1) and (b) (2000), and one count of being a

felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g)(1) and § 924(a)(2) (2000).      Thompson’s counsel filed a

brief pursuant to Anders v. California, 286 U.S. 738, 744 (1967),

stating that there were no meritorious issues for appeal, but

suggesting that the district court erred in sentencing Thompson.

Thompson was advised of his right to file a pro se supplemental

brief but elected not to do so.

            This court reviews the imposition of a sentence for

reasonableness.    United States v. Booker, 543 U.S. 220, 260-61

(2005); United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir.

2005).    After Booker, a district court is no longer bound by the

range prescribed by the Sentencing Guidelines. Hughes, 401 F.3d at

546.     However, in imposing a sentence post-Booker, courts still

must calculate the applicable Guidelines range after making the

appropriate findings of fact and consider the range in conjunction

with other relevant factors under the Guidelines and 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2006).    United States v. Moreland, 437
F.3d 424, 432 (4th Cir.), cert. denied, 126 S. Ct. 2054 (2006).

This court will affirm a post-Booker sentence if it “is within the


                               - 2 -
statutorily prescribed range and is reasonable.”                           Id. at 433

(internal quotation marks and citation omitted).                         “[A] sentence

within   the    proper      advisory    Guidelines         range    is   presumptively

reasonable.” United States v. Johnson, 445 F.3d 339, 341 (4th Cir.

2006).

            Here,     the    district       court    treated       the   Guidelines   as

advisory,      and   sentenced    Thompson          only   after     considering      the

Sentencing     Guidelines,      the     §    3553(a)       factors,      and   counsel’s

arguments.      Thompson’s       188-month          sentence       is    presumptively

reasonable, as it is within the appropriate guideline range, and

below the forty year statutory maximum sentence.                         See 21 U.S.C.

§§ 861(a)(1) and (b).         As neither Thompson nor the record suggests

any information to rebut the presumption, we find that Thompson’s

sentence is reasonable.

            As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.                          We therefore

affirm the district court’s judgment.                  This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.                           If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.                     Counsel’s motion

must state that a copy thereof was served on the client.                              We

dispense with oral argument because the facts and legal contentions


                                        - 3 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                      AFFIRMED




                              - 4 -